[Cite as Purcell v. Lorain Corr. Inst., 2011-Ohio-3873.]



                                        Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




JAMES E. PURCELL

        Plaintiff

        v.

LORAIN CORRECTIONAL INSTITUTION

        Defendant


        Case No. 2011-02239-AD


Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION


                                           FINDINGS OF FACT
        {¶ 1} Plaintiff, James Purcell, an inmate formerly incarcerated at defendant’s
Lorain Correctional Institution (LorCI), filed this action alleging that he was not informed
until 2010 that he had tested positive for syphilis, a sexually-transmitted disease, while
he was an inmate at LorCI in 2006. Plaintiff asserts he unknowingly transmitted the
disease to his wife after he was released from prison in 2008. In his complaint, plaintiff
requested damages in the amount of $2,500.00, the statutory maximum damage
amount allowed under R.C. 2743.10. Payment of the filing fee was waived.
        {¶ 2} Defendant submitted an investigation report admitting liability and
acknowledging that plaintiff suffered damages in the amount of $2,500.00. Plaintiff filed
a response stating he was in agreement with the investigation report.
                                            CONCLUSIONS OF LAW
        {¶ 3} To establish a claim of medical malpractice, plaintiff “must show the
existence of a standard of care within the medical community, breach of that standard of
care by the defendant, and proximate cause between the medical negligence and the
injury sustained.” Taylor v. McCullough-Hyde Mem. Hosp. (1996), 116 Ohio App. 3d
595, 599, 688 N.E. 2d 1078; citing Bruni v. Tatsumi (1976), 46 Ohio St. 2d 127, 346
N.E. 2d 673. These elements must be established by expert testimony unless the
negligent conduct “is so apparent as to be within the comprehension of laymen and
requires only common knowledge and experience to understand and judge it.” Bruni, at
130.
       {¶ 4} “The failure to establish the recognized standard of the medical
community by expert testimony is fatal to a malpractice case. Id. The only exception to
this rule is where the lack of skill or care of the physician is so apparent as to be within
the comprehension of the layman.” Steinmetz v. Lowry (1984), 17 Ohio App. 3d 116,
118-119, 17 OBR 179, 477 N.E.2d 671. The court finds such exception is present in the
instant matter.
       {¶ 5} Liability on the part of defendant has been established in failing to notify
plaintiff in a timely manner that he had tested positive for syphilis. Defendant is liable to
plaintiff in the amount of $2,500.00.
                                  Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




JAMES E. PURCELL

          Plaintiff

          v.

LORAIN CORRECTIONAL INSTITUTION

          Defendant

          Case No. 2011-02239-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF ADMINISTRATIVE
DETERMINATION

          Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $2,500.00. Court costs are assessed against defendant.




                                                   DANIEL R. BORCHERT
                                                   Deputy Clerk

Entry cc:

James E. Purcell, #583-881                         Gregory C. Trout, Chief Counsel
940 Marion Correctional Camp                       Department of Rehabilitation
Marion, Ohio 43302-0057                            and Correction
                                                   770 West Broad Street
                                                   Columbus, Ohio 43222

SJM/laa
4/7
Filed 4/25/11
Sent to S.C. reporter 8/5/11